COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  MOR KM HOLDINGS, L.L.C.,
                                                                  No. 08-20-00190-CV
                                                  §
                                 Appellant,
                                                                    Appeal from the
                                                  §
  v.
                                                                  143rd District Court
                                                  §
  EDGARDO MADRID & ASSOCIATES,
                                                                of Reeves County, Texas
  L.L.C.,
                                                  §
                                                                (TC# 19-10-23239-CVR)
                                 Appellee.
                                                  §


                                        JUDGMENT

       The Court has considered this cause on Appellant’s unopposed motion for voluntary

dismissal of this appeal and concludes the motion should be granted and the appeal should be

dismissed. We therefore lift the order abating this appeal and the appeal is hereby dismissed.

We further order that costs of the appeal are taxed against each party pursuant to their agreement.

This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF MAY, 2021.


                                              JEFF ALLEY, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.